Citation Nr: 0813746	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for residuals of a 
right hand injury including a scar (claimed as cuts on 
the right hand).

2.	Entitlement to service connection for a back disorder.

3.	Entitlement to service connection for a foot and ankle 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from January 15 to 
August 16, 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In March 2008, the veteran, sitting at the RO, testified 
during a hearing conducted via video conference with the 
undersigned Veterans Law Judge, sitting at the Board's main 
office in Washington, D.C.  A transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the veteran's claim for residuals of a right hand 
injury, the Board notes that, during his March 2008 Board 
hearing, the veteran said that while in Germany, a mirror 
fell on his index finger and the injury required stitches 
that left him with a crooked finger (see hearing transcript, 
page 3).  He also described cutting his hand on a wine 
bottle.  In his September 2005 notice of disagreement, he 
specifically stated that his "right pinkie knuckle and right 
index finger" were injured in service and required stitches.  
Service medical records indicate that on June 13, 1979, the 
veteran was seen for right wrist abrasions and laceration of 
his right ring finger when a wine bottle broke and sutures 
were required.  On June 14th, he was noted to have a 2 
centimeter superficial laceration of the right ring finger.  
When examined for discharge, in July 1979, neither a scar nor 
residuals of a right hand injury were noted.  

VA outpatient records, dated in July and August 2005, include 
the veteran's complaints of right hand and finger pain and 
indicate that he gave a history of a right hand ligamentous 
injury following trauma when his hand went through a window 
in 1980.  

Further, the veteran's service medical records include his 
complaints of pain on the ball of his right foot in February 
1979 that was diagnosed as metarsalagia and functional stress 
of the right foot.  He was seen in August 1979 for similar 
complaints after jumping off a truck and diagnosed with a 
contusion of the right foot.  There are no references to 
treatment for a left foot disorder in service.  The recent VA 
treatment records include the veteran's complaints of 
bilateral foot pain.

As to his claimed back disorder, the veteran has reported 
that he injured his back when he fell from a truck in 
service, but testified at his hearing that he was not treated 
in service or after discharge for a back disorder (see 
hearing transcript, pages 8-9).

The Board is of the opinion that the veteran should be 
afforded VA examinations to determine the etiology of any 
foot or ankle, or right hand or finger, disorder found to be 
present.

Further, during his recent Board hearing, the veteran 
repeatedly testified that, when seen in a VA medical facility 
approximately one and one half years earlier, he was advised 
that results of x-rays of his back and feet revealed 
arthritis in his ankles and low back.  (See hearing 
transcript, pages 6 and 9).  However, the outpatient records 
from the Philadelphia VA medical center (VAMC), dated from 
July 2005 to April 2006, do not include any radiology reports 
of x-rays of the veteran's feet or back, nor do the records 
otherwise reference results of such x-rays.  Here, the record 
suggests that additional VA medical evidence might be 
available that is not before the Board at this time.  Thus, 
an effort should be made to obtain additional VA medical 
records. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all radiology 
records regarding the veteran's 
treatment at the Philadelphia VAMC, or 
any other VA medical facility 
identified by him, for the period from 
July 2005 to the present, and all 
additional clinical records of his 
treatment, for the period from April 
2006 to the present.  If any of the 
pertinent records are not available, 
that fact should clearly be documented 
in the claims file and the veteran and 
his representative, if any, notified in 
writing.

2.	The veteran should be scheduled for 
appropriate VA examination(s), 
preferably performed by a physician¸ to 
determine the etiology of any right 
hand and finger, and ankle and foot 
disorders found to be present.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examiner(s) 
is(are) requested to address the 
following questions:

a.	Does the veteran have an ankle or 
foot disorder, or residuals of a 
right hand injury including a 
scar?

b.	If so, the examiner(s) is(are) 
requested to provide an opinion 
concerning the etiology of any 
ankle or foot disorder, or 
residuals of a right hand injury 
including a scar, found to be 
present, to include whether it is 
at least as likely as not (i.e., 
to at least a 50- 50 degree of 
probability) that any currently 
diagnosed ankle or foot disorder, 
or residuals of a right hand 
injury including a scar, were 
caused by military service 
(including notations in the 
February, June and August 1979 
service medical records), or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

c.	A complete rationale should be 
provided for any opinion offered.  
The veteran's claims file must be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate if veteran's medical 
records were reviewed.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

3.	Thereafter, the RO/AMC should undertake 
any additional development so indicated 
by the record and then readjudicate the 
veteran's claims for service connection 
for back, foot and ankle, and right 
hand disorders.  If the benefits sought 
on appeal remain denied, the veteran 
and his representative, if any, should 
be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the May 2006 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



